Citation Nr: 1341686	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-08 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee.

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1991.
      
The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Anchorage, Alaska.  In that decision, the RO essentially reduced the ratings assigned to the Veteran's right and left knee instability from 20 percent to noncompensable, and then substituted a 10 percent rating for each knee based upon painful, limited motion. 

In June 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In October 2011, the Board denied claims for restoration of the 20 percent evaluations assigned.

The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).

In April 2013, the Board again denied claims for restoration of the 20 percent evaluations assigned.  

The Board additionally added to the appeal claims for ratings in excess of 10 percent for limitation of motion of the right and left knees.  These issues were remanded for further development of the record.
The Board has considered documentation included in the Virtual VA system in reaching the determinations below.  No new records pertinent to this appeal were found therein.



FINDINGS OF FACT

1.  The Veteran's right knee disability has been manifested by pain and limitation of motion; however, there has been no ankylosis, dislocated semilunar cartilage, no limitation of extension, or impairment of the tibia and fibula, and the remaining functional flexion is better than 45 degrees.

2.  The Veteran's left knee disability has been manifested by pain and limitation of motion; however, there has been no ankylosis, dislocated semilunar cartilage, no limitation of extension, or impairment of the tibia and fibula, and the remaining functional flexion is better than 45 degrees.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the right knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.59, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for a disability rating in excess of 10 percent for the left knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.59, 4.71a, Diagnostic Code 5010 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in February 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

The Veteran was also afforded a personal hearing before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ clarified the issues on appeal, discussed the concepts of increased ratings and rating reductions, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 

The Board is further satisfied that the RO has substantially complied with its April 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran a VA examination for the claims on appeal.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Law and Regulation

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.
The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where 'the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Id. at 511 (2007).  Here, the evidence does not show significant changes in the disability during the period on appeal, and a uniform evaluation is warranted.

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In an unappealed rating decision of February 1992, the Veteran was awarded service connection for his bilateral knee disability.  He was assigned a 10 percent rating for each knee, effective October 28, 1991.  The ratings were continued in a June 1995 rating decision.

In July 2002, the RO increased the ratings to 20 percent for each knee, effective January 15, 2002.  These ratings were continued in a May 2007 rating decision.

In August 2008, the RO proposed to reduce the ratings from 20 percent to noncompensable for each knee.  An April 2009 rating decision implemented the rating reductions.  The RO reduced the ratings assigned to the Veteran's right and left knee instability from 20 percent to noncompensable, and then substituted a 10 percent rating for each knee based upon painful, limited motion. 

The Veteran appealed the April 2009 decision.

In October 2011, the Board denied claims for restoration of the 20 percent evaluations assigned.

The Veteran appealed the Board's October 2011 decision to the Court.  In a June 2012 Order, the Court vacated the October 2011 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion.

In April 2013, the Board again denied restoring the 20 percent evaluations for instability for each knee.  The Board remanded the claims for ratings in excess of 10 percent for limitation of motion for each knee.  
The 10 percent rating currently assigned to each knee has been awarded pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 pct and 10 pct ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.59.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint will be rated as 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic will be assigned a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5262, malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint).  The VA Office of General Counsel has also stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  VAOPGCPREC 9-98 (Aug. 14, 1998).

Facts

On VA examination in March 2007, the Veteran reported pain and stiffness.  The pain was 4/10 on the right, and 3/10 on the left.  He reported flare-ups every 1 to 2 months.  

On examination, active flexion of the right knee was to 120 degrees with pain at 110 degrees.  Passive flexion was to 130 degrees with pain at 110 degrees.  Extension was to 0 degrees, actively and passively.  There was no additional limitation of motion on repetitive use. As for the left knee, active flexion was to 130 degrees with pain at 120 degrees.  Passive flexion was to 140 degrees with pain at 120 degrees.  Extension was to 0 degrees, actively and passively.  There was no additional limitation of motion on repetitive use.  

The examiner noted tenderness in the right knee.  There was no crepitation, instability, patellar abnormality, meniscus abnormality, or any other knee abnormality.  X-rays showed mild enthesophyte right patella at the insertion of the quadriceps tendon.  There were minimal degenerative changes bilaterally of the patellofemoral joints.  The Veteran was diagnosed with bilateral knee arthritis. There was a significant effect on employment in that it caused decreased mobility, problems with lifting and carrying, decreased strength, and pain.  There was a moderate effect on exercise and recreation, a mild effect on chores, shopping, and traveling, and no effect on feeding, bathing, dressing, toileting, or grooming. 

On VA examination in March 2008, the Veteran reported he could stand for 15-30 minutes and could not walk more than a few yards.  He reported weekly flare-ups.  He reported using coil spring shoes to reduce the impact on his knees, which helped.  He reported he had given up running and hunting, and limited his fishing. 

On examination, active flexion of the right knee was to 125 degrees.  Passive flexion was to 130 degrees with pain at 125 degrees.  Flexion against strong resistance was to 120 degrees with pain at 120 degrees.  Active extension was to 0 degrees.  Passive extension was to 0 degrees.  Extension against strong resistance was to -10 degrees.  There was no additional limitation of motion on repetitive use.  As for the left knee, active flexion was to 125 degrees.  Passive flexion was to 130 degrees with pain at 125 degrees.  Flexion against strong resistance was to 120 degrees with pain at 120 degrees.  Active extension was to 0 degrees.  Passive extension was to 0 degrees.  Extension against strong resistance was to -10 degrees.  There was no additional limitation of motion on repetitive use. 

There was no joint ankylosis in either knee.  There was tender, painful movement bilaterally.  There were bumps consistent with Osgood-Schlatter's Disease bilaterally.  There was crepitation, masses, grinding, or instability.  There was clicking or snapping in the knees, tenderness over the medial joint line and mesial section of the medial meniscus on the right, and tenderness over the mesial section of the lateral meniscus on the left.  X-rays showed bilateral enthesophyte formation on the anterior and superior aspect of the patella, and minimal patellofemoral degenerative joint disease bilaterally.

The Veteran was diagnosed with bilateral knee arthritis.  He reported effects at work consisting of problems with carrying and lifting, decreased strength, and pain.  The knee disabilities prevented sports and had a severe effect on recreation.  There was a moderate effect on chores and exercise.  There was a mild effect on traveling and toileting.  There was no effect on shopping, feeding, bathing, or dressing.   He reported adding a grab bar at his home for getting off of the toilet.

In June 2011, the Veteran testified before the Board that he used Z-coils in his shoes to help his knee pain.  He used an infrared machine and sauna.  He felt that he was in danger of being demoted at work because he could not perform all of the duties required by his job.  He had stopped doing work on towers because he had great difficulty climbing stairs.  He subjectively felt instability of the knee and reported that he fell down several times.  He used a knee brace.  The Veteran reported that he had good range of motion but he had difficulty kneeling and activities like that.  He had difficulty driving long distances due to knee pain.  He had recurrent swelling of the knee depending on what duties he performed at work.

On VA examination in August 2013, the Veteran complained of worsening pain, and problems with bending, kneeling, and driving.  He reported taking Meloxicam every day for the pain.  He reported he had not missed work in the last year because of the pain.  He reported flare-ups.

On examination, flexion of the right knee was to 120 degrees with pain at 120 degrees.  The examiner checked a box indicating there was no limitation of extension.  There was no additional limitation of motion on repetitive use.  As for the left knee, flexion was to 120 degrees, with pain at 120 degrees.  The examiner checked a box indicating there was no limitation of extension.  There was no additional limitation of motion on repetitive use. 
Functional loss included less movement than normal and pain on movement.  The examiner estimated that the Veteran would lose 20 degrees of additional range of motion loss due to pain or during a flare-up.  

Muscle strength testing was normal, joint stability testing was normal, and there was no evidence or history of recurrent patellar subluxation/dislocation.  There was no history of a meniscal condition or any surgical procedure for a meniscal condition.  The Veteran's knees did not limit his ability to work.  X-rays indicated degenerative or traumatic arthritis.  

Analysis

After a review of the lay and medical evidence, the Board finds that a higher evaluation is not warranted for either knee and a 10 percent evaluation has been assigned for limited motion for each knee.  The current evaluations contemplate pathology productive of painful motion.  38 C.F.R. § 4.59.  The evaluations are also consistent with limitation of flexion to 45 degrees.  A higher evaluation may be assigned if the disability more closely approximates the functional equivalent of limitation of flexion to 30 degrees.  38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Separate evaluations may be assigned for compensable limitation of extension, subluxation, or instability.

Here, there have been repeated examinations and pleadings.  However, neither the lay nor medical evidence suggests that flexion is functionally limited to 45 degrees in either knee.  Rather, examinations have disclosed flexion limited to no less than 110 degrees on the right, accounting for pain, and no less than 120 degrees on the left, accounting for pain.  Even if we accept that there would be an additional loss of 20 degrees due to pain or flare-ups, he retains better than 45 degrees of flexion.  Although there are reports of pain and weakness, such as the Veteran's report of pain on a scale of 4/10 on the right and 3/10 on the left, neither factor functionally limits flexion to less than 45 degrees in either knee.

In light of the foregoing, the Board finds that the preponderance of the evidence is against ratings in excess of the currently assigned 10 percent ratings for service-connected right and left knee disabilities.  At no point during the appeal have the criteria for the next higher rating of 20 percent for either knee been met or approximated.  Thus, a "staged" rating in excess of 10 percent for a right or left knee disability is not warranted for any period pertinent to this appeal.  

The Board has considered whether a separate disability rating is warranted under another diagnostic code.

A discussion concerning Diagnostic Code 5257, involving instability of the knees, is not warranted as the Board previously adjudicated the issue in the April 2013 decision.

Diagnostic Code 5256 is not for application.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  On this record, the Board finds no basis for finding that the Veteran is experiencing ankylosis in either knee.  Indeed, the March 2008 VA examiner found no joint ankylosis.

Diagnostic Codes 5258 and 5259 are not for application.  The Veteran has no dislocated semilunar cartilage.  VA examiners in March 2007 and August 2013 found no meniscus abnormality in either knee and no history of one.  The March 2008 VA examiner noted only tenderness over the medial joint line and mesial section of the medial meniscus on the right, and tenderness over the mesial section of the lateral meniscus on the left.

The Board has also contemplated whether a separate evaluation is applicable based on limitation of extension.  However, the evidence as a whole shows full (0 degrees) of extension.  Such findings correspond to the criteria for a noncompensable evaluation.  The Board acknowledges the March 2007 VA examiner's finding of -10 degrees of extension against strong resistance bilaterally.  However, these findings are isolated and were not replicated either prior to or after that examination.  In addition, such findings did not establish that he was functionally limited to 10 degrees of extension.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, the March 2007 VA examiner found normal extension bilaterally, both actively and passively, when measured against gravity.  For these reasons, the Board concludes that the Veteran is not entitled to a higher or separate evaluations under DC 5261.

Diagnostic Codes 5262 and 5263 are not for application.  There is no impairment of the tibia and fibula or genu recurvatum, so a disability rating under those diagnostic codes is not appropriate

While the Veteran has consistently complained of knee pain throughout the period on appeal, there is no credible evidence that this painful motion resulted in additional limited range of motion or functional impairment approximating limitation of flexion to 30 degrees.  Even considering the August 2013 examiner's finding that the Veteran would lose 20 degrees of flexion during a flare-up, this still does not approximate flexion being limited to 30 degrees, as would be required for the next higher rating.  Thus, absent evidence that the Veteran's symptoms of pain result in further limitation of motion, these symptoms are most appropriately rated under Diagnostic Code 5010.

The Board has specifically considered the appellant's pleadings and testimony.  In essence, he has reported constant pain, weakness, limited motion, stiffness, and functional impairment.  The Veteran is competent to report such symptoms and the Board finds his reports of symptomatology to be credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above, are against higher ratings.  In short, the Board finds that the Veteran's statements as to his symptoms are competent and generally credible; however, where these statements have conflicted with the findings on examination, the Board finds that the objective examination findings of the trained health care professionals to be more probative and entitled to greater weight than the Veteran's lay statements.  In essence, the lay evidence, while accepted as credible, does not provide a basis for higher evaluations.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected right knee disability.  The governing norm in such exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the Veteran has symptoms of pain and tenderness, which are contemplated in the rating schedule.  There is nothing to indicate that the disability picture is exceptional or unusual.  Accordingly, referral to the Director, Compensation and Pension, is not warranted.

Finally, the Board considered whether an inferred claim for a TDIU has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted, the Veteran here was has not been unemployed at any point.  Indeed, the August 2013 VA examiner noted no lost work due to pain over the last 12 months.  As such, Rice is inapplicable.


ORDER

Entitlement to a rating in excess of 10 percent for limitation of motion of the right knee is denied.

Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


